DETAILED ACTION
This office action is in response to the eTD filed November 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caitlin Ploch on March 18, 2022.
	The application has been amended as follows: 
IN THE CLAIMS
	1. A method for monitoring intoxication of a user, comprising: 
at a sampling system comprising a sensor, receiving a signal derived from a sample collected from a user at a receipt time point; 
at a processing system comprising a processor, determining a value of an intoxication metric from the signal; 
at the processing system, generating a predicted temporal parameter for the user based upon the value of the intoxication metric; and 
with a user interface in communication with the processing system, providing a notification to the user based upon the predicted temporal parameter, the notification indicative of an estimated future time point later than the receipt time point, wherein providing the notification to the user comprises rendering, at a display of the user interface, the estimated future time point, wherein the estimated future time point corresponds to a time at which the value of the intoxication metric of the user will return to a zero value.
	6. 	Canceled  
	7. The method of Claim [[6]]1, further comprising providing, at the display, a second notification to the user, the second notification comprising an assessment of an ability of the user determined based on the value of the intoxication metric.
	12. A system for monitoring intoxication of a user, comprising: 
a housing comprising a sampling subsystem, wherein the sampling subsystem receives a sample from a body of the user at a receipt time point; 
a processing system comprising a first processing subsystem coupled to and at least partially disposed within the housing, wherein the processing system:
determines a signal based on the sample; 
determines a value of an intoxication metric derived from the signal; 
generates a predicted temporal parameter for the user based upon the value and the receipt time point, and
generates a notification based upon the predicted temporal parameter; Page 50 of 53BACT-Poi-US6
a user interface in communication with the processing system, wherein the user interface provides the notification to the user and wherein the user interface comprises a display, wherein the notification to the user comprises an estimated future time point at which the intoxication metric of the user will return to a zero value, based on the predicted temporal parameter; and 
a data link coupled to the first processing subsystem and connecting the first processing subsystem with the user interface.
	18.	Canceled
END AMENDMENT

Allowable Subject Matter
Claims 1-5, 7-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Independent claims 1 and 12 are amended to recite notifying of an estimated future time point at which the intoxication metric of the user will return to a zero value. The prior art of record does not teach, suggest, or render obvious the claimed subject matter.
	The closest art of record to this subject matter is:
	Jones et al. (US Patent #5,157,601) teaches estimating a future blood alcohol concentration based on input parameters (Column 3, Lines 19-27). However, Jones does not teach, suggest, or render obvious notifying of an estimated time at which the blood alcohol concentration will return to zero.
	Walden  et al. (US PG Pub #2012/0157871) and Keays (US PG Pub #2012/0075094) teach systems for monitoring blood alcohol concentration, but do not estimate future concentrations, let alone notify of a time when the concentration would return to zero.
	Therefore, the prior art of record does not teach, suggest, or render obvious the limitations of independent claims 1 and 12, such that 1-5, 7-17, 19, and 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688